


Exhibit 10.1


Transition Agreement


The following Transition Agreement is entered into between Plexus Corp., and
you, Ginger Jones, Senior Vice President and Chief Financial Officer, and
reflects the terms of your resignation, the transition of your job duties and
responsibilities and certain benefits that may be provided to you.


The Announcement Of Your Resignation


We believe it is in everyone’s best interest to announce your resignation and
intended departure from Plexus after you sign this Transition Agreement, in a
press release issued by Plexus. SEC rules will also require a public disclosure
by Plexus.


The Transition Period


Should you sign and not later revoke a release for legal claims (the “Release”),
you will immediately assume the title of Vice President (and no longer be an
executive officer, Chief Financial Officer, principal accounting officer, or
member of the Plexus Leadership Team), and will serve in that capacity until
September 27, 2014, unless you begin employment with another employer prior to
then, end the employment relationship yourself, are terminated for cause or are
no longer able to serve due to sustained incapacity or death1 (the “Transition
Period”). Should you secure alternate employment before September 28, 2014, you
agree (1) to inform Plexus’ CEO or CAO of your new job as soon as possible (and
at least 15 days) prior to your start date, and (2) that your resignation from
Plexus would become effective as of the date you start your new job. During the
Transition Period, you agree that you will be relieved from performing any
regular work for Plexus. You will work remotely during the Transition Period and
you will provide assistance with the transition to your successor, as reasonably
requested.
____________________________
1 "Cause" means:


a.Your willful and continued failure to substantially perform your duties with
Plexus (other than a failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to you by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer believes that you have
not substantially performed your duties, and after you have been given at least
30 days in which to cure such failure; or
b.Your willful engaging in misconduct that is injurious to the Company. For
purposes of this provision, no act or failure to act shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission
was in the best interests of the Company. Any act, or failure to act prior to
the date of this Transition Agreement, based upon authority
given pursuant to a resolution duly adopted by the Board, the instructions of
the Chief Executive Officer, a senior officer of the
Company, or based upon the advice of counsel for the Company will be presumed to
be done, or omitted to be done, by you in good faith
and in the best interests of the Company; or
c.Your breach of any terms of the Transition Agreement.




--------------------------------------------------------------------------------




During the Transition Period, your base salary and benefits eligibility
(including company car, the Supplemental Executive Retirement Plan and Executive
Flexible Perquisite Benefit Plan) will remain the same as currently in effect.
However, should your employment with Plexus end prior to September 28, 2014, for
any of the reasons described above, you agree that you will no longer be
eligible for salary or Plexus-sponsored benefits as of the last day of your
employment with Plexus. In addition to the other provisions of this Agreement,
you agree that the compensation and benefits to be provided to you provide
adequate consideration for the Release.


Regardless of whether you sign this Transition Agreement or the Release: (1)
your current Change in Control Agreement will end at the conclusion of the 2014
fiscal year or earlier if your employment with Plexus ceases for any reason
prior to that date; (2) your vested stock options will be exercisable in
accordance with Plexus’ equity plans and compensation policies, including the
applicable Incentive Stock Option and Non-Qualified Stock Option Agreements;
and, (3) your performance stock units will be treated in accordance with the
Performance Stock Unit Agreement dated January 20, 2014. During the Transition
Period, you will not be eligible for any future stock option or other equity
grants, but your outstanding stock options will continue to vest until your
employment with Plexus ends.


The Variable Incentive Program


Should you sign and not later revoke the Release, for the fiscal year 2014, you
will maintain your eligibility status in the Variable Incentive Compensation
Program (“VICP”) as though you had continued to serve as Chief Financial
Officer, provided you are still employed with Plexus on September 27, 2014. The
timing and amount of the bonus payment will be made pursuant to the terms and
conditions of the VICP. If you are not employed by Plexus on September 27, 2014,
or do not agree to execute and effectuate the Release, you will not be entitled
to any payment pursuant to the VICP.


Effect of Not Signing The Release, Or Revoking It After Signing


Should you chose not to sign the Release, or revoke it after signing, your
employment will end immediately, and none of the benefits, salary or bonus
described in this Transition Agreement will be offered or provided to you.


Mutual Non-Disparagement


Plexus agrees to direct its executive officers not to make disparaging remarks
about you.
You agree not to make disparaging remarks about Plexus or its subsidiaries
(including their officers, directors and employees), their products, services,
or practices (including, but not limited to, financial and personnel practices),
and you represent that you have not knowingly engaged in any wrongdoing towards
Plexus or its subsidiaries, vendors, customers, employees, or government
regulators. Nothing in this paragraph should be construed to prevent you from
honestly responding to a government investigation or subpoena, however.


Accrued but Unused Vacation Payout


Regardless of whether you sign this Transition Agreement or a release, you will
receive pay for all accrued but unused vacation earned through your separation
date in a lump sum at the conclusion of the next payroll cycle following your
separation date.


Outstanding Expense Reimbursement


Any outstanding expense reports must be received within thirty (30) days from
your separation date for reimbursement to occur.


Your Confidentiality Agreement Remains in Effect


You specifically reaffirm your obligations under the Trade Secret and
Confidential Information Agreement executed by you. Your obligations under such
agreement are in addition to and not in lieu of any protections under the
Uniform Trade Secrets Act or similar laws.


End of Transition Period Benefit


Provided you (i) remain employed by Plexus until September 27, 2014, (ii) have
not begun employment with another employer prior to September 28, 2014, (iii)
execute and effectuate a second release of any potential legal claims (which
would also include a promise that you and Plexus would continue to not disparage
the other as described above), substantially in the form attached hereto, and
(iv) have not violated this Transition Agreement or any other obligations to the
company, Plexus will




--------------------------------------------------------------------------------




accelerate the vesting of the 10,000 (ten thousand) Restricted Stock Units
(RSUs) granted to you on January 23, 2012, and will waive continued service
requirements. If any of the conditions in the previous sentence are not
satisfied, your RSUs will expire pursuant to the applicable RSU Agreement.


Final Agreement


This Transition Agreement, the Release and the potential future release
discussed above represent the entire agreement and understanding between Plexus
and you concerning your separation from Plexus’ employment, and supersede and
replace any and all prior agreements concerning your relationship with Plexus or
its affiliates, oral or written, except for the Trade Secret and Confidential
Information Agreement executed by you, which shall remain in full force and
effect. No provision of this Transition Agreement or the Release may be waived
or amended except by an agreement signed by an authorized representative of
Plexus.


Governing Law And Forum Selection


This Transition Agreement is made in Wisconsin and shall be construed under the
laws of that state without regard to conflict of laws provision of any
jurisdiction. Both you and Plexus hereby consent to the exclusive jurisdiction
of the U.S. District Court-Eastern District of Wisconsin, or if federal subject
matter jurisdiction does not exist, to the exclusive jurisdiction of the
Wisconsin Circuit Court in Winnebago County, should either party seek legal
recourse to enforce their rights under this contract.


PLEXUS CORP.


By:    /s/ Angelo Ninivaggi                5/4/2014            
Angelo Ninivaggi, Senior Vice President, Chief    Date            
Administrative Officer and General Counsel




AGREED TO AND ACCEPTED THIS 4TH DAY OF MAY, 2014.
By:    /s/ Ginger Jones
Ginger Jones




